  Case 1:20-cv-12041-NLH Document 2 Filed 09/24/20 Page 1 of 4 PageID: 32



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   EDGAR SANCHEZ,                        1:20-cv-12041 (NLH)

                  Petitioner.            MEMORANDUM OPINION & ORDER

        v.

   ACTING EXECUTIVE
   ASSISTANT ROBINSON

                 Respondent.


APPEARANCES:

Edgar Sanchez
11708-265
Fairton Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

HILLMAN, District Judge

     WHEREAS, Petitioner Edgar Sanchez, a federal prisoner

incarcerated at FCI Fairton, filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241, see ECF No. 1; and

     WHEREAS, Petitioner also states he seeks relief under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971) for Administrative Remedy Coordinator Ms.

Robinson’s alleged failures to respond to his administrative

grievances, ECF No. 1-3 at 8; and

     WHEREAS, Petitioner cannot file a civil rights complaint in

the same action as his habeas petition.        He must file a separate
  Case 1:20-cv-12041-NLH Document 2 Filed 09/24/20 Page 2 of 4 PageID: 33



complaint if he wishes to file a Bivens action.          The Court

declines to separate the Bivens claim into a separate action at

this time because Bivens complaints are subject to a $350 filing

fee and $50 administrative fee, as well as the limitations of

the Prison Litigation Reform Act.       Petitioner may request the

relevant forms from the Clerk if he wishes to pursue his Bivens

complaint; and

     WHEREAS, the Court will consider Petitioner’s arguments

regarding the administrative remedies in the event the United

States raises the affirmative defense of failure to exhaust; and

     WHEREAS, the Court will dismiss Ms. Robinson from the

action and substitute the Warden of FCI Fairton, Petitioner’s

immediate custodian and the proper respondent in a § 2241

action, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); and

     WHEREAS, in accordance with Rule 4 of the Rules Governing

Section 2254 Cases, applicable to § 2241 cases through Rule 1(b)

of the Rules Governing Section 2254 Cases, this Court has

screened the Petition for dismissal and determined that

dismissal without an answer and production of the record is not

warranted,

     THEREFORE, IT IS on this      23rd     day of September, 2020

     ORDERED that the Clerk shall substitute “Warden FCI

Fairton” for “Acting Executive Assistant Robinson” as the

Respondent; and it is further

                                    2
  Case 1:20-cv-12041-NLH Document 2 Filed 09/24/20 Page 3 of 4 PageID: 34



     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1 and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the

Petition, supplemental brief, and this Order to the Chief, Civil

Division, United States Attorney’s Office, at the following

email address:   USANJ-HabeasCases@usdoj.gov; and it is further

     ORDERED that, where the Petition appears to be beyond the

jurisdiction of the Court, within forty-five (45) days of the

date this Order is filed, Respondent may file a Motion to

Dismiss the Petition on jurisdiction grounds only; and it is

further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

further

     ORDERED that, if Petitioner files an opposition, Respondent

shall have ten (10) days to file a reply brief; and it is

further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer to all claims; and it is further

                                    3
  Case 1:20-cv-12041-NLH Document 2 Filed 09/24/20 Page 4 of 4 PageID: 35



     ORDERED that if Respondent does not file a Motion to

Dismiss the Petition, the Respondent shall file a full and

complete answer to all claims asserted in the Petition within

forty-five (45) days of the entry of this Order; and it is

further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses; and it is further

     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                         s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
